Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17-39 are now pending in the application under prosecution and have been examined as Claim 1-16 have been canceled and claims 37-39 were newly added.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  The terminal disclaimer filed 10/29/2020 is fully in compliance with 37 CFR 3.73(b). Therefore, the non-statutory double patenting rejection is withdrawn in view of filing the terminal disclaimer.

Applicant argues that the applied reference fails to teach, as recited in claims 17 and 31, “the processing module identifies a memory device is part of a subset of memory devices based on a physical addresses conversion of a first logical dispersed storage network (DSN) address of an access request to produce physical addresses for the plurality of memories” or “receive an access request which includes a logical dispersed storage network (DSN) address”.

However, Soundararajan (US 2016/0179581) teaches: content aware-task assignment identifying, for each computing node of the plurality of computing nodes, a respective subset of blocks from the plurality of blocks  stored in a respective storage medium at the computing node; a resource manager in a distributed computing system to identify tasks associated with each processing module, each task associated with respective computing device processing multiple data block identified in associated, i.e., each computing node can store a respective subset of the blocks in a respective storage medium [Abstract; Par. 0023]. Soundararajan teaches a job to be subdivided into multiple tasks by a computing device that performs one or more resource management functions in a distributed computing system; a resource manager to assign the task based on which of the computing nodes in the distributed computing system has cached blocks associated with the task; the multiple tasks to be executed by multiple computing nodes of a distributed computing system in parallel [Par. 0058-0061; Par. 0023-0025]. The processing modules to used block identifiers received from the resource management module to be compared with the block identifiers included in the respective block identifier indexes indicating block matching the block identifiers to identify respective subsets of the blocks at each respective storage unit [Par. 0059-0061].

Soundararajan  teaches the computing nodes in a distributed computing system, wherein: the HDFS manages the storage of data sets and data chunks (or data blocks) across the storage spaces associated with the computing nodes; the distributed file system can accommodate the processing needs of the nodes as well as perform data reliability functions by identifying the persistent storage device [Par. 0050; Par. 0053-0054]. 

The method in Soundararajan features identifying a task that involves processing multiple blocks of a file, including block identifiers for the file wherein the resource management module retrieves or otherwise obtains the file recipe (block identifiers) associated with the task to identify a first split of the file to be processed in one task, i.e., the block identifiers associated with a different task  that identify a second split of the file to be processed in the task from the persistent storage device [Fig. 6; Par. 0051-0053; Par. 0055-0057].

Soundararajan  teaches identifying the persistent storage device, but does not detail the physical assignment, as required. However, Peake teaches distributed task processing of the distributed computing system including a plurality of DST execution units performing distributed storage and task processing operation, each DST execution unit performing DST processing section partitioning the task into partial tasks, where each partial tasks corresponds to a slice. Peake teaches plurality of DST execution units where each DST execution unit generating access requests to subset of the plurality of DST execution units corresponding to a plurality of slices of the data segment, i.e., each of the plurality of DST execution units includes a corresponding range of DST addresses wherein the address information is generated to correspond to a range of DST addresses of the subset of the plurality of DST execution units; execution by one or more processing modules of one or more computing devices of a dispersed storage and task (DST) network, comprising: receiving a data access request corresponding to a data segment; identifying range availability storage units for a plurality of DST execution units of the DST network; and selecting a subset of the plurality of DST execution units based on the range availability information corresponding to a plurality of slices of the data segment [Abstract; Par. 0082-0084; Par. 0102-0104].

With regard to claims 18 and 32, requiring  digest request and a rebuild request regarding an encoded data slice of a set of encoded data slices, Peake teaches management system to support data storage integrity verification within the distributed computing system where execution units is to store dispersed error encoded data slices such that missing slices are rebuilt using retrieved encoded data slices that are deemed to be good slices [Par. 0076].

In view of the above remarks, rejection of claims 17-26 and 28-36 is maintained and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-26 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0179581 (Soundararajan et al) in view of US 2015/0067100 (Peake et al) and further in view of US 2008/0229308 (Wyman).

With respect to claim 17 Soundararajan teaches dispersed storage unit, comprising: a request buffer (resource manager caching data in cache storage medium storing data  providing high-speed access to the data during processing operations); a plurality of processing modules; and a plurality of memories arranged into a plurality of sub-sets of memory devices (Distributed computing systems having plurality of computing nodes and plurality of physical memory devices arranged as dispersed storage network), wherein: a processing module of the plurality of processing modules is paired with a corresponding memory device and each processing thread of a plurality of processing threads is allocated to a sub-set of the plurality of sub-sets of memory devices by the processing module (assign processing of multiple task blocks in parallel such that each of multiple computing nodes of the distributed computing system is assigned respective subset of blocks), and the processing module identifies a memory device is part of a subset of memory devices based on a physical addresses conversion of a first logical dispersed storage network (DSN) address of an access request (computing device assign task to a selected one of the computing nodes with each subset of blocks stored at a node can be identified from the block identifiers) [Abstract; Par. 0006; Par. 0021-0023; Par. 0028-0031; Par. 0042-0044]. Soundararajan teaches assignment of processing of multiple task blocks to respective multiple computing nodes of the distributed computing system, but fails to specifically teach an access request to produce physical addresses for the plurality of memories, a processing thread of the plurality of processing threads is identified by the processing module pairing with the corresponding memory device. However, Peake teaches dispersed storage network in a distributed computing system having processing modules, the plurality of DST execution units corresponding to a plurality of slices of the data segment, each of the plurality of DST execution units includes a corresponding range of DST addresses wherein the address information is generated to correspond to a range of DST addresses of the subset of the plurality of DST execution units; execution by one or more processing modules of one or more computing devices of a dispersed storage and task (DST) network, comprising: receiving a data access request corresponding to a data segment; obtaining range availability storage units for a plurality of DST execution units of the DST network; and selecting a subset of the plurality of DST execution units based on the range availability information corresponding to a plurality of slices of the data segment [Abstract; Par. 0082-0084; Par. 0102-0104]. Neither Soundararajan nor Peake teaches the sub-sets of memory devices include non-uniform memory access (NUMA) memory devices. However, Wyman teaches non-uniform memory access (NUMA) computer system having a plurality of processors and a plurality of portions of memory, wherein each said processor accesses each memory portion in a respective memory; and each processor executing at least one thread of a program product on a first plurality of said processors having different sets of respective memory access times to different memory portions of said NUMA computer system; collecting data for a plurality of monitored threads, each monitored thread being associated with a respective said portion of memory; selecting a respective subset of said plurality of monitored threads corresponding to each respective processor, wherein a respective monitored thread is associated to each respective memory portion (Abstract; Par. 0015-0017; Par. 0047; Par. 0064].
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing of the application to combine the distributed computing systems, as taught by Soundararajan, with the dispersed storage access based on range of available storage, as taught by Peake, and implemented the combined distributing computing system Non-Uniform Memory architecture of Wyman, in order to have a system that supports distributed applications and enable application execution by thousands of computers, as Wyman teaches NUMA system that collects data from multiple monitored threads executing in different nodes of the system with each node having at least one processor and a respective portion of memory. The monitoring process executes on different processors in different parts of the system (which are also preferably nodes) in order to increase the efficiency of execution of the monitoring process and reduce the performance burden on the system, as taught by Wyman [Par. 0020].

With respect to claims 31 and 34, Wyman teaches system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (distributed computing systems having plurality of computing nodes and plurality of physical memory devices arranged as dispersed storage network) , the program instructions executable to: receive an access request which includes a logical dispersed storage network (DSN) address (monitoring process to access groups of threads, each associated with a particular node, such that when accessing such a group, the monitoring process causes the dispatcher to dispatch it to the node with which the group is associated) [Par. 0016-017; pair a processing module of a plurality of processing modules with a memory device of a plurality of memory devices (associating a list of monitored thread to respective noses, the monitoring thread traverses a list of monitored threads and collects data with respect to those threads associated with the current node) [Par. 0047; Par. 0052]; identify a memory device is part of a subset of memory devices based on a physical address conversion of the logical DSN address of the access request (the dispatcher collects data identifying associated node and associates thread with node such that any existing threads of the same program are associated with a respective node) [Par. 0058-0060; Par. 006]. Wyman fails to specifically teach identify a processing thread which executes tasks associated with the access request by the processing module pairing with the memory device.  However, Soundararajan teaches distributed computing systems having plurality of computing nodes and plurality of physical memory devices arranged as dispersed storage network, the system assigning multiple task blocks in parallel such that each of multiple computing nodes of the distributed computing system is assigned respective subset of blocks with the computing device assigned task to a selected one of a request at a node can be identified from the block identifiers) [Abstract; Par. 0006; Par. 0021-0023; Par. 0028-0031; Par. 0042-0044]. Peake teaches dispersed storage network in a distributed computing system having processing modules, the plurality of DST execution units corresponding to a plurality of slices of the data segment, each of the plurality of DST execution units includes a corresponding range of DST addresses wherein the address information is generated to correspond to a range of DST addresses of the subset of the plurality of DST execution units; execution by one or more processing modules of one or more computing devices of a dispersed storage and task (DST) network, comprising: receiving a data access request corresponding to a data segment; obtaining range availability storage units for a plurality of DST execution units of the DST network; and selecting a subset of the plurality of DST execution units based on the range availability information corresponding to a plurality of slices of the data segment [Abstract; Par. 0082-0084; Par. 0102-0104]. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing of the application to combine the distributed computing systems, as taught by Soundararajan, with the dispersed storage access based on range of available storage, as taught by Peake, and implemented the combined distributing computing system Non-Uniform Memory architecture of Wyman, in order to have a system that supports distributed applications and enable application execution by thousands of computers, as Wyman teaches NUMA system that collects data from multiple monitored threads executing in different nodes of the system with each node having at least one processor and a respective portion of memory. The monitoring process executes on different processors in different parts of the system (which are also preferably nodes) in order to increase the efficiency of execution of the monitoring process and reduce the performance burden on the system, as taught by Wyman [Par. 0020].

With respect to claims 18, 32, and 35, Soundararajanm Wyman, and Peake, combined, teach dispersed storage unit, wherein the access request includes a storage function which is one of a digest request and a rebuild request regarding an encoded data slice of a set of encoded data slices  (data storage integrity verification within the distributed computing system with a dispersed storage and task ( DST) integrity processing unit performs rebuilding of bad or missing encoded data slices, the rebuilt slices stored in a separate memory unit) [Peake’s Par. 0076-0077; Par. 0083-0084].

With respect to claim 19, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the processing thread of the plurality of processing threads executes tasks associated with the access request (Peake teaches management service establishing parameters including list encoded data slices, data allocation requests including slice names of the encoded data slices) [Peake’s Par. 0074-0077; Par. 0083-0084].

With respect to claims 20, 33, and 36, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the encoded data slice includes a slice name which includes a pillar number of the encoded data slice, a vault identifier (ID), a data object identifier (ID), and revision level information (Peake teaches management service establishing parameters including, vault affiliation information, list encoded data slices, and/or slice names of the encoded data slices) [Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 21, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the access request includes a storage function which is one of a read request, a write request, a list request, a digest request and a rebuild request regarding an encoded data slice of a set of encoded data slice [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 22, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the encoded data slice includes a slice name which functions as the first logical DSN address [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 23, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the encoded data slice includes a slice name which functions as at least part of the first logical DSN address [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 24, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the encoded data slice is produced from a data segment of a data object [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 25, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the data segment is encoded with an encoding function to produce the encoded data slice [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 26, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the encoding function includes an encoding matrix, a data matrix, and a coded matrix [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 27, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the data segment is divided into a plurality of data blocks [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 28, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the data blocks are arranged into a number of rows with Z data blocks per row [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 29, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein the Z data blocks per row is a function of a number of the data blocks created from the data segment and a decode threshold number [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].

With respect to claim 30, Soundararajan, Wyman, and Peake, combined, teach dispersed storage unit, wherein a size of the encoding matrix is dependent on a pillar width number and the decode threshold number [Wyman’s Par. 0069-0070; Peake’s Par. 0074-0077; Par. 0083-0085].
Allowable Subject Matter
Claims 27 and 37-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0373640  (Baptist et al) teaching method  with a first processing module of a storage unit performing logical to physical address conversions of logical DSN addresses of the access requests to physical addresses of a plurality of main memories.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136